Case: 13-10373      Document: 00512527842         Page: 1    Date Filed: 02/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-10373                        February 10, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS SANCHEZ-QUIROZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-182-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Jesus Sanchez-Quiroz pleaded guilty to illegally reentering the United
States after having been deported. The district court imposed a 57-month
prison sentence, which was at the top of the advisory guidelines range. He now
challenges the substantive reasonableness of the sentence, contending that it
is greater than necessary to achieve the purposes of sentencing because it does
not sufficiently account for his cultural assimilation within the United States.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10373    Document: 00512527842     Page: 2   Date Filed: 02/10/2014


                                 No. 13-10373

      Because Sanchez-Quiroz did not object to his sentence in the district
court, our review is for plain error only. United States v. Whitelaw, 580 F.3d
256, 259-60 (5th Cir. 2009). Sanchez-Quiroz’s contention that his cultural
assimilation justified a shorter sentence is insufficient to rebut the
presumption of reasonableness applicable to his within-guidelines sentence.
See United States v. Rodriguez, 660 F.3d 231, 232, 234-35 (5th Cir. 2011). A
defendant’s cultural assimilation can be a mitigating factor at sentencing and
even support a downward departure, but a sentencing court need not give this
factor dispositive weight. Id.; see U.S.S.G. § 2L1.2, comment. (n.8). Indeed, we
have found arguments similar to the one Sanchez-Quiroz advances insufficient
to overcome the presumption of reasonableness and much less to show plain
error. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir.
2008).
      Nothing suggests that the district court did not account for a factor that
should have received significant weight, gave significant weight to an
irrelevant or improper factor, or made a clear error of judgment in balancing
the sentencing factors. See United States v. Jenkins, 712 F.3d 209, 214 (5th
Cir. 2013). The court simply determined that a sentence at the high end of the
guidelines range was necessary to account for the need for punishment,
deterrence, and protection of the public. In effect, it appears that Sanchez-
Quiroz would like us to reweigh the sentencing factors, which we will not do.
See United States v. McElwee, 646 F.3d 328, 344-45 (5th Cir. 2011).
      AFFIRMED.




                                       2